Cite as: 587 U. S. ____ (2019)             1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
        REINALDO SANTOS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
               No. 18–7096. Decided May 20, 2019

   The motion of petitioner for leave to proceed in forma
pauperis and the petition for a writ of certiorari are granted.
The judgment is vacated, and the case is remanded to the
United States Court of Appeals for the Eleventh Circuit
for further consideration in light of the position asserted
by the Solicitor General in his brief for the United States
filed on March 21, 2019.
   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
dissenting.
   The Court grants, vacates, and remands in this case,
apparently because it harbors doubt that petitioner’s 1987
conviction under Florida law for battery on a law enforce-
ment officer qualifies as a “violent felony” as defined by
the Armed Career Criminal Act’s elements clause, which
covers a felony offense that “has as an element the use,
attempted use, or threatened use of physical force against
the person of another.” 18 U. S. C. §924(e)(2)(B)(i). I
share no such doubt: As the case comes to us, it is undis-
puted that petitioner was convicted of battery on a law
enforcement officer after he “ ‘struck [an] officer in the face
using a closed fist.’ ” App. to Pet. for Cert. A–1, p. 11. See
Fla. Stat. §784.03(1)(a) (2018) (a person commits battery
when he “[a]ctually and intentionally touches or strikes
another person against the will of the other,” among other
things). Because the record makes “perfectly clear” that
petitioner “was convicted of battery on a law enforcement
officer by striking, which involves the use of physical force
against the person of another,” App. to Pet. for Cert. A–1,
2                SANTOS v. UNITED STATES

                     ALITO, J., dissenting

at 11, I would count the conviction as a “violent felony”
under the elements clause and would therefore deny the
petition. Mathis v. United States, 579 U. S. ___, ___ (2016)
(ALITO, J., dissenting) (slip op., at 6).